 1   James K. Miersma WSBA 22062                      The Honorable Timothy W. Dore
     Lance E. Olsen WSBA 25130                        Chapter 7
 2   McCarthy & Holthus, LLP                          Hearing Location: Seattle – Telephonic
 3   108 1st Avenue South, Ste. 300                   Dial: 1-888-363-4749
     Seattle, WA 98104                                Enter Access Code: 2762430#
 4   Phone (206) 596-4856                             Press the # sign
     Fax (206) 274-4902                               Enter Security Code when prompted: 5334#
 5   Attorney for Creditor                            Speak your name when prompted
 6                                                    Hearing Date: August 28, 2020
                                                      Hearing Time: 9:30am
 7                                                    Response Date: August 21, 2020
 8
                             UNITED STATES BANKRUPTCY COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
10   In re:                                           Case No.: 20-11870-TWD
11
     Nicholas Clifton Barnard                         Chapter 7
12
                     Debtor                           NOTICE OF HEARING ON SANTANDER
13
                                                      CONSUMER USA INC.’S MOTION FOR
14                                                    RELIEF FROM STAY

15                                       NOTICE OF HEARING
16
              PLEASE TAKE NOTICE that Santander Consumer USA Inc.’s motion seeking Relief
17
     from the Automatic Stay (the “Motion”) is SET FOR HEARING as follows:
18
19   Judge: Timothy W. Dore                           Time: 9:30am

20   Place: Seattle – Telephonic                      Date: August 28, 2020
     Dial: 1-888-363-4749
21
     Enter Access Code: 2762430#
22   Press the # sign
     Enter Security Code when prompted: 5334#
23   Speak your name when prompted
24
              IF YOU OPPOSE the Motion, you must file your written response with the Clerk’s office
25
     of the bankruptcy court and deliver copies to the undersigned NOT LATER THAN THE
26
27   RESPONSE DATE, which is August 21, 2020. IF NO RESPONSE IS TIMELY FILED AND

28
29
     Notice of Motion - 1                                                 McCarthy & Holthus, LLP
     MH#WA-20-162851-CPG                                                  108 1st Avenue South, Ste. 300
                                                                          Seattle, WA 98104
                                                                          (206) 596-4856

     Case 20-11870-TWD          Doc 12-1    Filed 08/06/20    Ent. 08/06/20 15:59:43       Pg. 1 of 2
 1   SERVED, the Court may, in its discretion, GRANT THE MOTION PRIOR TO THE HEARING
 2   WITHOUT FURTHER NOTICE, and strike the hearing.
 3
     Dated: August 6, 2020                      McCarthy & Holthus, LLP
 4
                                           By: /s/ James K. Miersma
 5
                                                James K. Miersma WSBA 22062
 6                                              Lance E. Olsen WSBA 25130
                                                Attorneys for Creditor
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     Notice of Motion - 2                                           McCarthy & Holthus, LLP
     MH#WA-20-162851-CPG                                            108 1st Avenue South, Ste. 300
                                                                    Seattle, WA 98104
                                                                    (206) 596-4856

     Case 20-11870-TWD       Doc 12-1   Filed 08/06/20   Ent. 08/06/20 15:59:43      Pg. 2 of 2
